DETAILED ACTION
Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive. In particular, Applicant argues that Han fails to disclose a first metal oxide layer disposed between the first and second electrode layers and a second metal oxide layer covering at least a portion of a surface of the body on which the external electrodes are not disposed.  The Office respectfully disagrees.
Applicant submits that layers 141’ and 142’ of Han are merely disposed on the first and second conductive layers 131 and 132, but not being disposed between external electrode layers.  Further, Applicant argues that layer 142’ is merely disposed on the surface of layer 141’.  The Office notes that the claims are written quite broadly, and do not require that the first metal oxide layer must be in contact with both the first and second electrode layers, and further, do not require that the second metal oxide layer be in contact with the surface of the capacitor body on which the external electrodes are not disposed.  On the other hand, claim 1 simply requires that the first metal oxide layer be “between” first and second electrode layers, which is clearly shown in FIG. 6.  Further, claim 1 simply requires that the second metal oxide layer be “covering” at least a portion of a surface of the body.  Again, this is clearly shown in FIG. 6.  Thus, the Office submits that the features upon which applicant relies are not required by the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the reasons set forth above, the rejection of claims 1-6 and 9-19 are hereby maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 10,770,232).
With respect to claim 1, Han discloses a multilayer capacitor comprising: a body (see FIG. 1, including a stack structure in which a plurality of dielectric layers are stacked and a plurality of internal electrodes are stacked with the dielectric layers interposed therebetween (see FIG. 6, elements 111 and 121/122); external electrodes formed on an external surface of the body to be connected to the internal electrodes (see FIG. 6), and including a first electrode layer covering a first surface of the body to which the internal electrodes are exposed (see FIG. 6, elements 131/132), and a second electrode layer covering the first electrode layer (see FIG. 6, elements 133/134); a first metal oxide layer disposed between the first and second electrode layers and having a discontinuous region (see FIG. 6, elements 141’ and 142’ disposed on layers 131/132); and a second metal oxide layer covering at least a portion of a surface of the body on which the external electrodes are not disposed and having a multilayer structure (FIG. 6, elements 141’ and 142’ and col. 4, lines 19-26 and col. 5, lines 48-53).
With respect to claim 2, Han discloses that the first and second metal oxide layers are in contact with each other.  See FIG. 6, noting that layers 141’ and 142’ in contact with both the body and the electrode layers are formed in a single operation before creating islands (see FIG. 4).
With respect to claim 3, Han discloses that a boundary between the first and second metal oxide layers is located at an end portion of the second electrode layer.  See FIG. 6, noting that the layers 141’ and 142’ abut the second electrode layers 134
With respect to claim 4, Han discloses that the first and second metal oxide layers include the same metal oxide component.  See FIGS. 4 and 6, noting that the first and second metal oxide layers are formed in a single metal oxide formation operation; see col. 5, lines 48-53.
With respect to claim 5, Han discloses that the second metal oxide layer covers a second surface of the body, perpendicular to a stacking direction of the plurality of internal electrodes and a third surface of the body, perpendicular to the first and second surfaces.  See FIGS. 1, 4, and 7.
With respect to claim 7, Han discloses that at least a portion of the discontinuous region of the first metal oxide layer is filled with at least one of the first and second electrode layers.  See FIG. 6 and col. 6, lines 56-67.
With respect to claim 11, Han discloses that the first metal oxide layer further includes a glass component.  See col. 4, lines 19-26, citing at least aluminum oxide, which is considered a glass component.
With respect to claim 12, Han discloses that the multilayer structure of the second metal oxide layer includes a first layer disposed on the surface of the body on which the external electrodes are not disposed and having a multilayer structure, and a second layer disposed on the first layer, wherein a component included in the first layer is different from a component included in the second layer.  See col. 4, lines 19-26.
With respect to claim 16, Han discloses that the first metal oxide layer has a multilayer structure.  See FIG. 6.
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 10,366,834).
With respect to claim 20, Lee discloses a multilayer capacitor comprising: a body (see FIG. 2, element 110) including a stack structure in which a plurality of dielectric layers are stacked and a plurality of internal electrodes are stacked with the dielectric layers interposed therebetween (see FIG. 2, elements 121/122 and 111); external electrodes formed on an external surface of the body to be connected to the internal electrodes (see FIG. 2, elements 131/132), and including a first electrode layer covering a first surface of the body to which the internal electrodes are exposed (see FIG. 2, element 131a), and a second electrode layer covering the first electrode layer (see FIG. 2, element 151); a first metal oxide layer disposed between the first and second electrode layers and having a discontinuous region (see FIG. 2, element 141, noting that this layer is formed of Al2O3 or ZrO2); and a second metal oxide layer covering at least a portion of a surface of the body on which the external electrodes are not disposed and having a multilayer structure (see FIG. 2, element 143, noting that this layer is formed of Al2O3 or ZrO2), wherein the second metal oxide layer is not disposed on the first metal oxide layer (see FIG. 2, wherein element 141 and 143 are not disposed on one another).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 10,770,232).
With respect to claim 6, Han, at the embodiment shown in FIG. 6, fails to teach that the second metal oxide layer covers the entirety of the second surface and the third surface of the body on which the external electrodes are not disposed and having a multilayer structure.
However, at the embodiment shown in FIGS. 1-5, Han teaches that the second metal oxide layer covers the entirety of the second surface and the third surface of the body on which the external electrodes are not disposed and having a multilayer structure.  See FIGS. 1, 2, and 5.  Such an arrangement results in lowered water permeability and enhancing damp proof reliability.  See col. 4, lines 29-33.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify FIG. 6 of Han, as taught by FIG. 1 of Han, in order to provide improved water permeability, while maintaining proper electrical connection between layers 133 and 131 using an island form of layers 141’ and 142’.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 10,770,232) in view of Takahashi et al. (US 11,302,480).
With respect to claim 8, Han fail to explicitly teach that the first and second electrode layers include the same material.
Takahashi, on the other hand, teaches that the first and second electrode layers include the same material.  See col. 5, lines 39-42 and col. 6, lines 3-4, noting that both layers can be nickel.  Such an arrangement results in enhanced coating property and the prevention of the base layer from dissolving into the plating solution.  See col. 6, lines 5-13.
Accordingly, it would have been obvious to one of the ordinary skill in the art, at the time of application, to modify Han, as taught by Takahashi, in order to enhance the coating property and prevent the dissolving of the base layer.
With respect to claim 10, Han fails to teach that the first and second electrode layers include a metal oxide, which is also included in the first metal oxide layer.
Takahashi, on the other hand, teaches that the first and second electrode layers include a metal oxide, which is also included in the first metal oxide layer.  See col. 5, lines 44-47, citing aluminum oxide.  Such an arrangement results in an increase in base electrode density.  See col. 3, lines 16-20.
Accordingly, it would have been obvious to one of the ordinary skill in the art, at the time of application, to modify Han, as taught by Takahashi, in order to increase the base electrode density.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 10,770,232) in view of Saito et al. (US Pat. App. Pub. No. 2016/0086733).
With respect to claim 9, Han fails to explicitly teach that the first and second electrode layers include at least one of copper (Cu) or nickel (Ni).
Saito, on the other hand, teaches that the first and second electrode layers include at least one of copper (Cu) or nickel (Ni).  See paragraph [0048].  Such an arrangement results in an electrode layer have appropriate conductivity.  See paragraph [0048].
Accordingly, it would have been obvious to one of the ordinary skill in the art, at the time of application, to modify Han, as taught by Saito, in order to produce an electrode layer having appropriate conductivity.
With respect to claim 17, Han fails to teach that a surface of the first metal oxide layer has a random shape.  
Saito, on the other hand, teaches that a surface of the first metal oxide layer has a random shape.  See FIG. 1, wherein oxide layer 20 has a random shape. Such an arrangement results in the suppression or prevention of hydrogen entering through the external electrode.  See paragraph [0020].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Han, as taught by Saito, in order to suppress or prevent hydrogen entering through the external electrode.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 10,770,232) in view of Lee et al. (US 10,366,834).
With respect to claim 19, Han fails to teach that the external electrodes further include an additional electrode layer covering the second electrode layer, and an end portion of the additional electrode layer covers the second metal oxide layer.
Lee, on the other hand, teaches that the external electrodes further include an additional electrode layer covering the second electrode layer, and an end portion of the additional electrode layer covers the second metal oxide layer.  See FIG. 2, where layer 151 covers insulating layer 143.  Such an arrangement results in the prevention of moisture from entering the body through the external electrodes.  See col. 6, lines 47-53.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Han, as taught by Lee, in order to prevent moisture from entering through the external electrode.
Allowable Subject Matter
Claims 13-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 13, the prior art fails to teach, or fairly suggest, that the first layer and the second layer are repeatedly stacked alternately at least two times, when taken in conjunction with the limitations of base claim 1.  Claims 14 and 15 are allowable by virtue of their dependency from claim 13.  
With respect to claim 18, the prior art fails to teach, or fairly suggest, that the surface of the body includes a groove, and the second metal oxide layer fills the groove, when taken in conjunction with the limitations of base claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848